                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


NEIL EMERY,
                                    19-cv-11419
                  Plaintiff,        HON. GEORGE CARAM STEEH
      v.                            UNITED STATES DISTRICT JUDGE

ALLEN KORY, et. al.,

              Defendants.
____________________________/


 OPINION AND ORDER PARTIALLY DISMISSING THE CIVIL RIGHTS
COMPLAINT AND ORDERING THE SERVICE OF THE COMPLAINT ON
 THE REMAINING DEFENDANTS BY THE U.S. MARSHALS SERVICE

                               I. Introduction

      The Court has before it Plaintiff Neil Emery’s pro se civil rights

complaint filed pursuant to 42 U.S.C. § 1983. Plaintiff is an inmate currently

confined at the Michigan Reformatory in Ionia, Michigan. The Court has

reviewed the complaint and now DISMISSES IT IN PART.              The Court

further ORDERS that the complaint be served by the United States

Marshals Service upon defendants Allen Kory, Ogemaw County Sting

Team, and Roscommon County.




                                     -1-
                           II. Standard of Review

      Plaintiff has been allowed to proceed without prepayment of fees.

See 28 § U.S.C. 1915(a); McGore v. Wrigglesworth, 114 F. 3d 601, 604

(6th Cir. 1997). However, 28 U.S.C. § 1915(e)(2)(B) states:

      Notwithstanding any filing fee, or any portion thereof, that may
      have been paid, the court shall dismiss the case at any time if
      the court determines that:
      (B) the action or appeal:
      (i) is frivolous or malicious;
      (ii) fails to state a claim on which relief may be granted; or
      (iii) seeks monetary relief against a defendant who is immune from
      such relief.

      A complaint is frivolous if it lacks an arguable basis in law or fact.

Neitzke v. Williams, 490 U.S. 319, 325 (1989); see also Denton v.

Hernandez, 504 U.S. 25, 32 (1992). Sua sponte dismissal is appropriate if

the complaint lacks an arguable basis when filed. McGore, 114 F. 3d at 612.

      While a complaint “does not need detailed factual allegations,” the

“[f]actual allegations must be enough to raise a right to relief above the

speculative level on the assumption that all the allegations in the complaint

are true (even if doubtful in fact).” Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 555 (2007)(footnote and citations omitted).         Stated differently, “a

complaint must contain sufficient factual matter, accepted as true, ‘to state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (quoting Twombly, 550 U.S. at 570).             “A claim has facial
                                      -2-
plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556).

      To establish a prima facie case under 42 U.S.C. § 1983, a civil rights

plaintiff must establish that: (1) the defendant acted under color of state law;

and (2) the offending conduct deprived the plaintiff of rights secured by

federal law. Bloch v. Ribar, 156 F. 3d 673, 677 (6th Cir. 1998)(citing Parratt

v. Taylor, 451 U.S. 527, 535 (1981)). “If a plaintiff fails to make a showing

on any essential element of a § 1983 claim, it must fail.” Redding v. St.

Eward, 241 F. 3d 530, 532 (6th Cir. 2001).

                                III. Complaint

      Plaintiff claims that he signed a confidential agreement with the

defendant Ogemaw County Sting Team to work as a confidential informant.

Plaintiff alleges that defendant Allen Kory, a Michigan State Police officer

who worked with the Sting Team, revealed plaintiff’s identity as a confidential

informant by naming him as one in ten different police reports. Plaintiff

claims that once his identity as an informant became known, his life was

placed in danger. Plaintiff claims that he was assaulted by an individual on

February 26, 2018 after this person discovered that plaintiff was an

informant. Plaintiff alleges that he has also been assaulted two times in the

                                      -3-
Roscommon County Jail after inmates discovered that plaintiff was a

confidential informant. Plaintiff seeks monetary damages.

                                    IV. Discussion

    A. The State of Michigan is dismissed as a defendant.

       Plaintiff’s complaint must be dismissed against the State of Michigan,

because a state is not a “person” within the meaning of 42 U.S.C. § 1983.

Will v. Michigan Dept. of State Police, 491 U.S. 58, 71 (1989). Plaintiff’s

claim against the State of Michigan is also barred by the Eleventh

Amendment to the U.S. Constitution. Scott v. Michigan, 173 F. Supp. 2d 708,

710 (E.D. Mich. 2001).

    B. The suit is dismissed against Governor Gretchen Whitmer and
       Attorney General Dana Nessel.

       Plaintiff has named Governor Gretchen Whitmer and Attorney General

Dana Nessel1 as defendants although his original and amended complaints

contain no allegations against either defendant.

       A plaintiff must allege the personal involvement of a defendant to state

a civil rights claim under 42 U.S.C. § 1983. See Monell v. Department of

Social Svs., 436 U.S. 658, 691-92 (1978)(Section 1983 liability cannot be

based upon a theory of respondeat superior or vicarious liability); Everson v.


1
  Plaintiff spells the Attorney General’s name as Nestle, but this Court takes judicial
notice of the correct spelling of the Attorney General’s name.
                                           -4-
Leis, 556 F.3d 484, 495 (6th Cir. 2009)(same); see also Taylor v. Michigan

Dep't of Corrections, 69 F.3d 716, 727-28 (6th Cir. 1995)(plaintiff must allege

facts showing that the defendant participated, condoned, encouraged, or

knowingly acquiesced in alleged misconduct to establish liability). Defendant

Governor Whitmer is not subject to suit under § 1983, because plaintiff has

failed to allege that she knew of, or took part in, the alleged deprivation of his

constitutional rights. See e.g. Foster v. Michigan, 573 F. App’x 377, 392 (6th

Cir. 2014)(plaintiff could not sustain claim against Governor Snyder of

Michigan on a respondeat superior theory); Bowen v. Taft, 62 F. App’x. 117,

118 (6th Cir. 2003)(district court did not err in summarily dismissing prisoner

lawsuit against Governor of the State of Ohio, on the ground that the

governor could not be liable under a respondeat superior theory). Attorney

General Nessel, likewise, cannot be held liable for any civil rights violations

absent any personal involvement on her part. See Moniz v. Cox, 512 F. App’x

495, 499 (6th Cir. 2013).

   C. The City of Lansing is dismissed as a defendant.

      Plaintiff named the City of Lansing as a defendant but his original and

amended complaints contain no allegations against the city.

      “A city or county and its leaders may not be held liable when there has

been no constitutional violation by one of the city or county’s employees.”

                                       -5-
Hoard v. Sizemore 198 F. 3d 205, 221 (6th Cir. 1999)(citing City of Los

Angeles v. Heller, 475 U.S. 796, 799 (1986))(additional citation omitted).

Plaintiff does not allege that Defendant Kory worked for the City of Lansing;

the City is dismissed as a defendant.

   D. Plaintiff states a claim against the remaining defendants.

      Plaintiff’s claim against the remaining defendants states a potential

claim for relief. Plaintiff alleges that Defendant Kory, Defendant Ogemaw

County Sting Team, and Roscommon County, either intentionally revealed

that he was a confidential informant, failed to take steps to assure that

plaintiff’s confidential informant status remained secret, and/or failed to

protect him from harm. Plaintiff claims he has been assaulted several times

as a result of this disclosure and that his life is in danger.

      A police officer or other law enforcement officer can be held liable

under Section 1983 for disclosing the identity of a confidential informant

because such deliberate indifference can increase that informant’s risk of

exposure to private acts of violence, which in turn can deprive an informant

of his or her “clearly established Due Process right to personal security and

bodily integrity.” Nelson v. City of Madison Heights, 845 F.3d 695, 703 (6th

Cir. 2017). Defendant Kory’s alleged act of disclosing plaintiff’s identity as a

confidential informant, if true, states a claim for relief. Defendant Ogemaw

                                       -6-
County Sting Team is also arguably liable for failing to adequately train or

supervise Defendant Kory in his duties.

      Defendant Roscommon County is also potentially liable for failing to

take steps to protect plaintiff while he was incarcerated at their jail.

      A county can be held liable, pursuant to 42 U.S.C.A. § 1983, for acts

of the county sheriff or other jail personnel regarding unconstitutional

conditions inside of a county jail. “It is equally well established that a

Michigan county is liable for the wrongful actions of the county sheriff.” See

Tompkins v. Frost, 655 F. Supp. 468, 470 (E.D. Mich. 1987); See also.

Carroll v. Wilkerson, 782 F. 2d 44 (6th Cir. 1986)(A county can be held liable,

pursuant to 42 U.S.C.A. § 1983, for acts of the county sheriff or other jail

personnel in allegedly failing to protect an inmate from being assaulted by

other inmates while he was incarcerated at the county jail). Plaintiff states a

claim against Roscommon County.

      Where a plaintiff is proceeding in forma pauperis, the district court must

bear the responsibility for issuing the plaintiff’s process to a United States

Marshals Office, who must effect service upon the defendants once the

plaintiff has properly identified the defendants in the complaint. Williams v.

McLemore, 10 F. App’x. 241, 243 (6th Cir. 2001); Byrd v. Stone, 94 F. 3d

217, 219 (6th Cir. 1996); Fed. R. Civ. P. 4(c)(2); 28 U.S.C. § 1915(d). The

                                       -7-
Court will order the United States Marshals Office to direct service towards

Defendants Allen Kory, Ogemaw County Sting Team, and Roscommon

County.

                                     V. ORDER

     IT IS ORDERED THAT:

     (1) The civil rights complaint is DISMISSED IN PART WITH
        PREJUDICE WITH RESPECT TO DEFENDANTS STATE OF
        MICHIGAN, GOVERNOR GRETCHEN WHITMER, ATTORNEY
        GENERAL DANA NESSEL, AND THE CITY OF LANSING FOR
        FAILING TO STATE A CLAIM UPON WHICH RELIEF CAN BE
        GRANTED.

     (2) IT IS FURTHER ORDERED that defendant’s complaint be served
         upon the remaining named defendants, Officer Allen Kory,
         Ogemaw County Sting Team, and Roscommon County, by the
         United States Marshals Service, without prepayment of fees.

Dated: July 15, 2019

                                         s/George Caram Steeh
                                         GEORGE CARAM STEEH
                                         UNITED STATES DISTRICT JUDGE


                               CERTIFICATE OF SERVICE

               Copies of this Order were served upon attorneys of record on
               July 15, 2019, by electronic and/or ordinary mail and also on
                Neil Emery #443938, Cooper Street Correctional Facility,
                         3100 Cooper Street, Jackson, MI 49201.

                                     s/Barbara Radke
                                       Deputy Clerk




                                           -8-
